 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDence to the law was made at the hearing, that section was not cited by counsel, andopposing counsel was not given an opportunity to consider or be heard on it althoughI directed,and it was clear,that any portion relied on should be pointed out atthat time.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forth in section II, above,occurring in connectionwith the operations of the Company described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.N. THE REMEDYHaving foundthat theUnion has engaged in and is engaging in certain unfairlabor practices affecting commerce,I shall recommend that it cease and desist there-from and take certain affirmative action to effectuate the policiesof the Act.It has been found that the Union has violated Section8 (b) (2) and (1) (A)of the Act by requesting and demanding that the Company discharge Meyer andKoob becausetheyhad not paid dues to,and were not membersof, theUnion. Ishall therefore recommend that the Union cease and desist from making such re-quests and demands.Upon the basis of the above findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.ThePublicUtilityConstruction and Gas Appliance Workers of the State ofNew Jersey,Local 274,of theUnitedAssociation of Journeymen and Apprenticesof thePlumbing andPipefitting Industry, AFL-CIO,is a labor organization withinthe meaning of Section2 (5) of the Act.2.By attempting to cause Public Service Electric and Gas Company(Gas Dis-tribution Department)to discriminate in regard to hire and tenure of employmentin violation of Section 8 (a) (3) ofthe Act,the Union has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (b) (2) ofthe Act.3.By restraining and coercing employees in the exerciseof therights guaranteedin Section7 of the Act, the Unionhas engaged in and is engaging in unfair laborpractices within the meaning of Section8 (b) (1) (A) of the Act.4.The aforesaidlabor practices are unfair labor practices affecting commerce,within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]George C. Rothwell,Inc.andChauffeurs,Warehousemen & Help-ers Union,Local 876, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Peti-tioner.Case No. 5-RC-2270. April 9,1958'DECISION AND DIRECTIONOn August 26, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection of the Regional Director for the Fifth Region among theemployees in the agreed appropriate unit.Following the election,the Regional Director served on the parties a tally of ballots whichshowed thatof approximately27 eligiblevoters,11 cast ballots forthe Petitioner, 8 cast ballots against the Petitioner, and 8 ballots werechallenged.120 NLRB No. 55. GEORGE C. ROTHWELL, INC.365As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director caused an investigationto be conducted in accordance with the Rules and Regulations of theBoard.On February 4, 1958, the Regional Director issued and servedon the parties his report on challenges, recommended that the chal-lenges to the ballots of Clarence Reed, Leonard Bausch, and AllenEverett be overruled; and that the challenges to the ballots of Her-man Wilhoit, Glendon Durham, James Carter, and Roger Kelseybe sustained; and that the challenge to the ballot of William Givensremain unresolved at this time.Thereafter, the Employer alone filedexception to the Regional Director's recommendation that the chal-lenge to the ballot of Roger Kelsey be sustained.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has considered the Regional Director's report and theEmployer's exception thereto and upon the entire record in this casefinds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization within the meaning ofthe Act, claiming to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. In agreement with the stipulation of the parties, the followingemployees of the Employer constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All local and over-the-road truckdrivers and helpers employed bythe Employer at its store, mill, and elevators located at Smyrna andFrederica, Delaware, but excluding all carpenters, carpenters' helpers,mill operators,mill operators' helpers, office clerical employees,guards, and supervisors as defined in the Act.5.In the absence of any exception thereto, we adopt the RegionalDirector's recommendation that the Petitioner's challenges to the bal-lots of Clarence Reed, Leonard Bausch, and Allen Everett be over-ruled and that their ballots be opened and counted.The Petitioner agreed that the Employer's challenges to the bal-lots of Herman Wilhoit, Glendon K. Durham, and James Carter besustained and their ballots not be opened and counted.The RegionalDirector recommended that,, in view of the agreement of the parties,the challenges to these ballots be sustained.Under these circum-stances, we hereby adopt the Regional Director's recommendation. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer excepts to the Regional Director's recommendationthat the Petitioner's challenge to the ballot of Roger Kelsey be sus-tained.The Employer contends that Kelsey, grandson of the Em-ployer's president, and a 17-year-old high school student, who hasworked for the past 5 summers and sporadically during school vaca-tions and Saturdays, has a reasonable expectancy of forthcoming em-ployment.The record indicates that in the summertime, Kelsey helpsload and unload trucks; during the vacations, he works at the grainelevator when the Employer is shorthanded.Kelsey is covered by theEmployer's Blue Cross policy, but he does not receive any paid vaca-tions as do other employees.Although Kelsey believes that he has,a reasonable expectancy of full-time employment, upon analysis of theentire record, we agree with the Regional Director that Kelsey is atemporary or casual employee, and we therefore adopt his recom-mendation that the challenge to his ballot be sustained.'The Employer challenged the ballot of William Givens, who, thePetitioner alleged, had been discriminatorily discharged.The Peti-tioner subsequently filed an unfair labor practice charge (5-CA-1194)to this effect.The Regional Director made no recommendation as tothe disposition of the ballot at this time.We will not now rule onGivens' ballot.If it should appear that Givens' ballot is determina-tive of the results of the election, we will make a final disposition of thematter after the outcome of the unfair labor practice proceeding.2[The Board directed that the Regional Director for the FifthRegion shall, within ten (10) days from the date of this Direction,open and count the ballots of Clarence Reed, Leonard Rausch, andAllen Everett, and serve upon the parties a supplemental tally ofballots.]'Brown-Forman Distillers Corporation,118 NLRB 454;Westinghouse Air Brake Com-pany,119 NLRB 1391.2 R & R NewsCo , 92 NLRB 1134, 1135, footnote2;Old King Cole Display, Inc.,116 NLRB 1251, 1253.Olson Rug CompanyandTextileWorkers Union of America,AFL-CIO.Case No. 13-CA-P2587. April 10, 1958 °DECISION AND ORDEROn November 19, 1957, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-120 NLRB No. 60.